Exhibit 10.2
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
7600 Wisconsin Avenue, 11th Floor
Bethesda, Maryland 20814
Dated as of: December 29, 2009
KeyBank National Association,
as Administrative Agent
127 Public Square
Cleveland, OH 44114
Attention: John C. Scott
     Re: Amendment No. 3 to Secured Term Loan Agreement
Ladies and Gentlemen:
     We refer to the Secured Term Loan Agreement dated as of August 7, 2007 (as
amended and in effect from time to time, the “Credit Agreement”), by and among
FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP, a Delaware limited
partnership (the “Borrower”), KEYBANK NATIONAL ASSOCIATION and the other lending
institutions which are parties thereto (individually, a “Lender” and
collectively, the “Lenders”), and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for itself and each other Lender (the “Agent”). Capitalized
terms used in this letter of agreement (this “Amendment”) which are not defined
herein, but which are defined in the Credit Agreement, shall have the same
meanings herein as therein, as the context so requires.
     We have requested the Lenders to make certain amendments to the Credit
Agreement, and you have advised us that the Lenders are prepared and would be
pleased to make the amendments so requested by us on the condition that we join
in this Amendment.
     In connection with this Amendment, PNC Bank, National Association (the
“Exiting Bank”) is being repaid by us an amount equal to $10,000,000 in
satisfaction in full of the entire portion of the outstanding Term Loan made by
it to the Borrower under the Credit Agreement, such repayment to be made on a
non-pro rata basis; and upon repayment of such amounts and the effectiveness of
this Amendment, the Exiting Bank shall no longer be a Lender under the Credit
Agreement. As a result, as of the Effective Date (defined below), KeyBank
National Association will be the sole Lender under the Credit Agreement (in such
capacity, the “Continuing Lender”).
     In connection with the Amendment, we have also requested you to convert the
outstanding Term Loan (after giving effect to the repayment contemplated above)
to four
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



separate and distinct term loans, each in the principal amount of $10,000,000,
each such term loan to have the maturity date set forth below in this Amendment
(the “Term Loan Conversion”).
     Accordingly, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Amendment, and fully intending to be
legally bound by this Amendment, we hereby agree as follows:
ARTICLE I
AMENDMENTS TO CREDIT AGREEMENT
     Effective as of December 29, 2009, and subject to the fulfillment of the
conditions contained in Article II of this Amendment, the Credit Agreement is
amended in each of the following respects:
     (a) The term “Loan Documents” shall, wherever used in the Credit Agreement
or any of the other Loan Documents, be deemed to also mean and include this
Amendment, each of the promissory notes evidencing Term Loan A, Term Loan B,
Term Loan C and Term Loan D, the Splitter Agreement relating to the new
promissory notes and any omnibus amendment and reaffirmation of the Security
Documents entered into in connection with this Amendment.
     (b) §1.1 of the Credit Agreement is hereby amended as follows:

  (1)   The definition for “Applicable Base Rate Margin” is hereby deleted in
its entirety and the following substituted in lieu thereof:         “Applicable
Base Rate Margin. From the Effective Date through December 31, 2010, the
Applicable Base Rate Margin shall be one hundred twenty five (125) basis points.
From January 1, 2011 through December 31, 2011, the Applicable Base Rate Margin
shall be two hundred twenty five (225) basis points. From January 1, 2012
through December 31, 2012, the Applicable Base Rate Margin shall be three
hundred twenty five (325) basis points. From and after January 1, 2013, the
Applicable Base Rate Margin shall be four hundred twenty five (425) basis
points.”     (2)   The definition for “Applicable Libor Margin” is hereby
deleted in its entirety and the following substituted in lieu thereof:        
“Applicable Libor Margin. From the Effective Date through December 31, 2010, the
Applicable Libor Margin shall be two hundred fifty (250) basis points. From
January 1, 2011 through December 31, 2011, the Applicable Libor Margin shall be
three

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



      hundred fifty (350) basis points. From January 1, 2012 through December
31, 2012, the Applicable Libor Margin shall be four hundred fifty (450) basis
points. From and after January 1, 2013, the Applicable Libor Margin shall be
five hundred fifty (550) basis points.”     (3)   The definition for “Base Rate”
is hereby deleted in its entirety and the following substituted in lieu thereof:
        “Base Rate. As at any applicable date of determination, the greater of
(i) the fluctuating annual rate of interest announced from time to time by the
Agent at the Agent’s Head Office as its “prime rate” and (ii) one half of one
percent (0.50%) plus the Federal Funds Rate. The Base Rate is a reference rate
and does not necessarily represent the lowest or best rate being charged to any
customer. Any change in the rate of interest payable hereunder resulting in a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind”     (4)   The definition for “Capital Reserve” is hereby
deleted in its entirety and the following substituted in lieu thereof:        
“Capital Reserve. As at any date of determination, a capital reserve equal to
the weighted average of square feet of the Real Estate Assets during the
applicable period, multiplied by $0.15 per annum.”     (5)   The definition for
“Capitalization Rate” is hereby deleted in its entirety and the following
substituted in lieu thereof:         “Capitalization Rate. The Capitalization
Rate shall be 8.50%.”     (6)   The definition for “Consolidated or
consolidated” is hereby amended by deleting at the end thereof the following
phrase: “in accordance with the terms of this Agreement”     (7)   The
definition of “Commitment” is amended by deleting the reference to “the Term
Loan” contained therein and by inserting in place thereof the following: “Term
Loan A, Term Loan B, Term Loan C and Term Loan D”.     (8)   The definition for
“Consolidated Fixed Charges” is hereby amended by adding the following at the
end thereof:

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



      “, in each case adjusted to include the Borrower’s, the Trust’s or any
Subsidiary’s pro rata share of the foregoing items of any Partially-Owned Entity
in such period, based on its percentage ownership interest in such
Partially-Owned Entity (or such other amount for which the Borrower, the Trust
or such Subsidiary is obligated based on an arm’s length agreement”     (9)  
The definition for “Consolidated Gross Asset Value” is hereby deleted in its
entirety and the following substituted in lieu thereof:         “Consolidated
Gross Asset Value. As of any date of determination, the sum of (i)(x) the Net
Operating Income of all of the Real Estate Assets (except as provided below) for
the most recent fiscal quarter, less the Management Fee Adjustment, with the sum
thereof multiplied by (y) 4; with the product thereof being divided by (z) the
Capitalization Rate; plus (ii) an amount equal to the Cost Basis Value of Real
Estate Assets Under Development on such date, plus (iii) the Cost Basis Value of
Land on such date, plus (iv) the Cost Basis Value of Mortgage Notes on such
date, plus (v) the value of Cash and Cash Equivalents on such date, as
determined in accordance with GAAP and approved by the Agent, provided that
(i) Net Operating Income from Real Estate Assets acquired during the applicable
fiscal quarter and the immediately preceding fiscal quarter shall be excluded,
and such acquired Real Estate Assets shall be included at their Cost Basis
Value, and (ii) Net Operating Income from Real Estate Assets sold or otherwise
transferred during the applicable fiscal quarter shall be excluded, with
Consolidated Gross Asset Value being adjusted to include the Borrower’s, the
Trust’s or any Subsidiary’s pro rata share of Net Operating Income (and the
items comprising Net Operating Income) from any Partially-Owned Entity in such
period, based on its percentage ownership interest in such Partially-Owned
Entity (or such other amount to which the Borrower, the Trust or such Subsidiary
is entitled based on an arm’s length agreement)”     (10)   The definition for
“Consolidated Total Interest Expense” is hereby amended by adding the following
at the end thereof:         “, in each case adjusted to include the Borrower’s,
the Trust’s or any Subsidiary’s pro rata share of the foregoing items of any
Partially-Owned Entity in such period, based on its percentage ownership
interest in such Partially-Owned Entity (or such other amount for which the
Borrower, the Trust or such Subsidiary is obligated based on an arm’s length
agreement)”

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



  (11)   The definitions of “Extension”, “Increase” and “Increase Conditions”
are hereby deleted in their entirety.     (12)   The definition for
“Indebtedness” is hereby amended by deleting in subsection (b) the phrase,
“mortgage, pledge, security interest, lien, charge,” and substituting in lieu
thereof the word, “Lien”.     (13)   The definition for “Libor Rate” is hereby
deleted in its entirety and the following substituted in lieu thereof:        
“Libor Rate. For any Libor Rate Loan for any Interest Period, the average rates
as shown in Reuters Screen LIBOR01 Page (or any successor service) at which
deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) Libor Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations. If Reuters no
longer reports such rate or Agent determines in good faith that the rate so
reported no longer accurately reflects the rate available to Agent in the London
Interbank Market, then any and all outstanding Loans shall be Base Rate Loans
and bear interest at the Base Rate plus the Applicable Base Rate Margin. For any
period during which a Reserve Percentage shall apply, the Libor Rate with
respect to Libor Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.”     (14)   The
definition for “Loan” is hereby deleted in its entirety and the following
substituted in lieu thereof:         “Loan. Any of Term Loan A, Term Loan B,
Term Loan C or Term Loan D, as applicable, and/or all of such Term Loan A, Term
Loan B, Term Loan C and Term Loan D together, as the context may require.”    
(15)   The definition for “Maturity Date” is hereby deleted in its entirety and
the following substituted in lieu thereof:         “Maturity Date. (i) With
reference to Term Loan A, January 15, 2011, (ii) with reference to Term Loan B,
January 15, 2012, (iii) with reference to Term Loan C, January 15, 2013, and
(iv) with reference to Term Loan D, January 15, 2014; in each case, or such

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



      earlier date on which any of such Term Loans shall become due and payable
pursuant to the terms hereof.”     (16)   The definition for “Net Operating
Income” is hereby amended by inserting in the fifth line thereof after the
phrase “management fees” the following: “(or Overhead Allocation, as
applicable)”.     (17)   The definition for “Notes” is hereby amended by
deleting the reference to “the Total Commitment” and by inserting in place
thereof the following: “Term Loan A, Term Loan B, Term Loan C and Term Loan D,
respectively,”.     (18)   The definition of “Obligations” is hereby amended by
inserting, immediately following the reference to “the Term Loan” contained
therein, the following: “(including Term Loan A, Term Loan B, Term Loan C and
Term Loan D)”.     (19)   The definition for “Real Estate Assets Under
Development” is hereby deleted in its entirety and the following substituted in
lieu thereof:         “Real Estate Assets Under Development. Any Real Estate
Assets for which the Borrower or any of its Subsidiaries is actively pursuing
construction of one or more Buildings or other improvements and for which
construction is proceeding to completion without undue delay from Permit denial,
construction delays or otherwise, all pursuant to such Person’s ordinary course
of business, provided that any such Real Estate Asset (or, if applicable, any
Building comprising a portion of any such Real Estate Asset) will no longer be
considered a Real Estate Asset Under Development on the date upon which a
certificate of occupancy has issued for such Real Estate Asset (or Building) or
such Real Estate Asset (or Building) may otherwise be lawfully occupied for its
intended use.”     (20)   The definition of “Term Loan” is hereby deleted in its
entirety and the following substituted in lieu thereof:         “Term Loan.
Collectively, each of Term Loan A, Term Loan B, Term Loan C and Term Loan D, and
as the context so requires, each of such Term Loan A, Term Loan B, Term Loan C
and Term Loan D individually.

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



  (21)   The definition of “Total Commitment” is hereby deleted in its entirety
and the following substituted in lieu thereof:         “Total Commitment. As of
any date, the sum of the then current Commitments of the Lenders under each of
Term Loan A, Term Loan B, Term Loan C and Term Loan D. As of the Effective Date,
the Total Commitment shall be $40,000,000.     (22)   The definition of
“Unsecured Revolver” is hereby amended by deleting the reference to
“$125,000,000” contained therein and by replacing it with the following
reference: “$175,000,000”.     (23)   The definition for “Unsecured Revolver
Agreement” is hereby deleted in its entirety and the following substituted in
lieu thereof:         “Unsecured Revolver Agreement. The Second Amended and
Restated Revolving Credit Agreement dated as of December ___, 2009, among the
Borrower and certain of its Subsidiaries, KeyBank National Association,
individually and as administrative agent and certain other lenders, as the same
may be modified, increased, amended or restated from time to time.”     (24)  
The following definitions are hereby added to the Credit Agreement:        
“Consolidated Debt Yield. In relation to the Borrower, the Trust and their
respective Subsidiaries for any fiscal quarter, the percentage determined by
dividing (i) Consolidated EBITDA for the most recent fiscal quarter, annualized
by (ii) Consolidated Total Indebtedness as of the last day of such fiscal
quarter”         “Effective Date. The Effective Date shall be the effective date
of Amendment No. 3 to Loan Agreement, which is December ___, 2009.”        
“Term Loan A. The Term Loan in the principal amount equal to $10,000,000 made by
the Lenders to the Borrower and converted into Term Loan A on the Effective
Date.”         “Term Loan B. The Term Loan in the principal amount equal to
$10,000,000 made by the Lenders to the Borrower and converted into Term Loan B
on the Effective Date.”

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



      “Term Loan C. The Term Loan in the principal amount equal to $10,000,000
made by the Lenders to the Borrower and converted into Term Loan C on the
Effective Date.”         “Term Loan D. The Term Loan in the principal amount
equal to $10,000,000 made by the Lenders to the Borrower and converted into Term
Loan D on the Effective Date.”

     (c) §2.3(c) of the Credit Agreement is hereby amended to read in its
entirety as follows: “[Reserved.]”
     (d) §2.9 of the Credit Agreement is hereby amended to read in its entirety
as follows: “[Reserved.]”
     (e) §3.1 of the Credit Agreement is hereby deleted in its entirety and the
following is substituted in lieu thereof:
“§3.1 Maturity. The Borrower promises to pay on the applicable Maturity Date,
and there shall become absolutely due and payable on the applicable Maturity
Date, all unpaid principal of each of Term Loan A, Term Loan B, Term Loan C and
Term Loan D outstanding on such date, together with any and all accrued and
unpaid interest thereon and any and all other unpaid amounts due under this
Agreement, the Notes or any other of the Loan Documents.”
     (f) The first sentence of §3.2 of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:
“The Borrower shall have the right, at its election, to prepay the outstanding
amount of each Term Loan, in whole or in part, at any time without penalty or
premium; provided that (i) any such voluntary prepayment shall be applied first
to outstanding amounts under Term Loan A, then to outstanding amounts under Term
Loan B, then to the outstanding amounts under Term Loan C and then to
outstanding amounts under Term Loan D and (ii) the outstanding amount of any
Libor Rate Loans may not be prepaid on a date other than the last day of an
Interest Period unless the Borrower pays the Libor Breakage Costs for each Libor
Rate Loan so prepaid at the time of such prepayment.”
     (g) §7.1(b) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:
§7.1(b) Capitalization. The outstanding equity of FPLP is comprised of a general
partner interest and limited partner interests, all of which have been duly
issued and are outstanding and fully paid and non-
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



assessable and, as of the Effective Date, are owned and held of record by the
Persons set forth on Schedule 7.1(b) attached hereto. All of the issued and
outstanding general partner interests of FPLP are owned and held of record by
the Trust. There are no outstanding securities or agreements exchangeable for or
convertible into or carrying any rights to acquire a general partner interest in
FPLP. There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on FPLP or the Trust which require
or could require FPLP or the Trust to sell, grant, transfer, assign, mortgage,
pledge or otherwise dispose of any general partner interest in FPLP. Except as
set forth in the Agreement of Limited Partnership of FPLP, no general partner
interests of FPLP are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral). FPLP owns, directly
or indirectly, 100% (by number of votes or controlling interests) of the
outstanding voting interests and of the economic interests in each Subsidiary
Guarantor. All of the issued and outstanding equity interests of each Subsidiary
Guarantor are owned and held of record by the Persons set forth on
Schedule 7.1(b) attached hereto, and all of such equity interests have been duly
issued and are outstanding and fully paid and non-assessable. There are no
outstanding securities or agreements exchangeable for or convertible into or
carrying any rights to acquire any equity interests in any Subsidiary Guarantor.
There are no outstanding commitments, options, warrants, calls or other
agreements (whether written or oral) binding on any Subsidiary Guarantor which
require or could require any Subsidiary Guarantor to sell, grant, transfer,
assign, mortgage, pledge or otherwise dispose of any equity interest of such
Subsidiary Guarantor and any such commitments, options, warrants, calls or other
agreements relating to FPLP are set forth on Schedule 7.1(b). Except as
disclosed on Schedule 7.1(b) attached hereto, no equity interests of any
Subsidiary Guarantor are subject to any restrictions on transfer or any partner
agreements, voting agreements, trust deeds, irrevocable proxies; or any other
similar agreements or interests (whether written or oral) and any such
restrictions or other agreements relating to FPLP are asset forth on
Schedule 7.1(b). All of the Preferred Equity which exists as of the Effective
Date, and each of the agreements or other documents entered into and/or setting
forth the terms, rights and restrictions applicable to any such Preferred
Equity, are listed and described on Schedule 7.1(b) attached hereto. All of the
agreements and other documents relating to the Preferred Equity have been
furnished to the Agent.
     (h) §7.19 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



“§7.19. Subsidiaries. Schedule 7.19 sets forth, as of the Closing Date, all of
the respective Subsidiaries of FPLP, each Subsidiary Guarantor and the Trust,
together with the exact legal name of each of such entities (including the
Trust) and the tax identification number of each of such entities (including the
Trust).”
     (i) §8.6 of the Credit Agreement is hereby amended by adding the following
at the end thereof:
“Without limitation of the foregoing, the business in which the Borrower and its
Subsidiaries are engaged will be limited to the acquisition, development,
ownership and operation of income-producing office, industrial and flex
properties in the Mid-Atlantic United States and any business activities and
Investments permitted under §9.3 incidental thereto”
     (j) §9.1(f) is hereby amended as follows:

  (i)   by deleting in subsection (i) thereof, “ten percent (10%)” and
substituting in lieu thereof the following, “fifteen percent (15%)”; and    
(ii)   by deleting in subsection (iii) thereof, “fifty-five percent (55%)” and
substituting in lieu thereof the following, “forty-five percent (45%)”.

     (k) §9.4(a) of the Credit Agreement is hereby amended by adding after the
phrase, “so long as” the following phrase, “, in each case,”.
     (l) §9.6(a) of the Credit Agreement is hereby amended by adding after the
phrase, “Borrower shall not make” the following phrase, “or declare”.
     (m) §10.1 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:
“§10.1 Consolidated Total Leverage Ratio. At any time, (i) from the Closing Date
through the fiscal quarter ending September 30, 2010, Consolidated Total
Indebtedness as at the last day of the each fiscal quarter shall not exceed
sixty-five percent (65%) of Consolidated Gross Asset Value as of the last day of
such fiscal quarter, (ii) from the fiscal quarter ending December 31, 2010
through the fiscal quarter ending September 30, 2011, Consolidated Total
Indebtedness as at the last day of each fiscal quarter shall not exceed
sixty-two and one half of one percent (62.5%) of Consolidated Gross Asset Value
as of the last day of such fiscal quarter, and (iii) from and after the fiscal
quarter ending December
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



31, 2011, Consolidated Total Indebtedness as at the last day of the applicable
fiscal quarter shall not exceed sixty percent (60%) of Consolidated Gross Asset
Value as of the last day of such fiscal quarter. This covenant shall be tested
quarterly as of the last day of the applicable quarter.”
     (n) §10.2 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:
“§10.2 Consolidated Debt Yield. As at the end of any fiscal quarter (i) from the
Closing Date through the fiscal quarter ending September 30, 2010, the
Consolidated Debt Yield shall not be less than ten percent (10%), (ii) from the
fiscal quarter ending December 31, 2010 through the fiscal quarter ending
September 30, 2011, the Consolidated Debt Yield shall not be less than ten and
one half of one percent (10.5%), and (iii) from and after the fiscal quarter
ending December 31, 2011, the Consolidated Debt Yield shall not be less than
eleven percent (11%).”
     (o) §10.5 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:
“§10.5 Borrowing Base Pool Leverage. As at the end of any fiscal quarter or any
other date of measurement, (i) from the Closing Date through the fiscal quarter
ending December 31, 2010, Borrower shall not permit Consolidated Borrowing Base
Indebtedness to exceed sixty-seven and one-half of one percent (67.5%) of the
aggregate Value of Eligible Borrowing Base Properties, (ii) from the fiscal
quarter ending March 31, 2011 through the fiscal quarter ending December 31,
2011, Borrower shall not permit Consolidated Borrowing Base Indebtedness to
exceed sixty-five percent (65%) of the aggregate Value of Eligible Borrowing
Base Properties, (iii) from the fiscal quarter ending March 31, 2012 through the
fiscal quarter ending December 31, 2012, Borrower shall not permit Consolidated
Borrowing Base Indebtedness to exceed sixty-two and one-half of one percent
(62.5%) of the aggregate Value of Eligible Borrowing Base Properties, and
(iv) from and after the fiscal quarter ending March 31, 2013, Borrower shall not
permit Consolidated Borrowing Base Indebtedness to exceed sixty percent (60%) of
the aggregate Value of Eligible Borrowing Base Properties.”
     (p) §10.6 of the Credit Agreement is hereby deleted in its entirety and the
following substituted in lieu thereof:
“§10.6 Borrowing Base Pool Debt Service Coverage Ratio. As at the end of any
fiscal quarter or any other date of measurement, the ratio of (i) Adjusted Net
Operating Income for the applicable quarter, annualized;
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



divided by (ii) Implied Debt Service for the applicable period shall not be less
than (a) from the Closing Date through the fiscal quarter ending December 31,
2010, 1.40 to 1.00, (b) from the fiscal quarter ending March 31, 2011 through
the fiscal quarter ending December 31, 2011, 1.45 to 1.00, (c) from the fiscal
quarter ending March 31, 2012 through the fiscal quarter ending December 31,
2012, 1.50 to 1.00, and (d) from and after the fiscal quarter ending March 31,
2013, 1.55 to 1.00.”
     (q) §14.1(a) of the Credit Agreement is hereby amended by deleting the
reference therein to “any Loans” and by inserting in place thereof the
following: “Term Loan A, Term Loan B, Term Loan C or Term Loan D”.
     (r) §14.1(b) of the Credit Agreement is hereby amended by deleting the
reference therein to “the Loans” and by inserting in place thereof the
following: “Term Loan A, Term Loan B, Term Loan C or Term Loan D”.
     (s) §14.1(i) of the Credit Agreement is hereby amended by deleting the
number “$322,201,600” and substituting in lieu thereof, the number
“370,000,000”.
     (t) §14.1(n) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:
“(n) the occurrence of any transaction in which any “person” or “group” (within
the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act of
1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of the Trust ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors or Board of Trustees of
the Trust, who did not have such power before such transaction; or during any
twelve-month period on or after the Closing Date, individuals who at the
beginning of such period constituted the Board of Trustees of the Trust
(together with any new directors whose election by the Board of Trustees or
whose nomination for election by the shareholders of the Trust was approved by a
vote of at least a majority of the members of the Board of Trustees then in
office who either were members of the Board of Trustees at the beginning of such
period or whose election or nomination for election was previously so approved)
ceased for any reason to constitute a majority of the members of the Board of
Trustees of the Trust then in office; or”
     (u) §14.1(o) of the Credit Agreement is hereby deleted in its entirety and
the following substituted in lieu thereof:
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



“(o) without limitation of the other provisions of this §14.1, the Trust shall
at any time fail to be the sole general partner of FPLP (or shall enter into any
agreement to permit any other Person to acquire a general partner interest in
FPLP) or shall at any time be in contravention of any of the requirements
contained in the last paragraph of §9.2 hereof, or §9.3 (including, without
limitation, the last paragraph of §9.3)”
     (v) Exhibit C of the Credit Agreement is hereby amended in its entirety as
set forth on Annex 1 attached hereto.
     (w) Schedule 7.1(b) of the Credit Agreement is hereby amended in its
entirety as set forth on Annex 2 attached hereto.
     (x) Schedule 7.19 of the Credit Agreement is hereby amended in its entirety
as set forth on Annex 3 attached hereto.
ARTICLE II
CONVERSION OF EXISTING TERM LOAN AND
PAYMENT OF EXITING LENDER
     (a) The Borrower has requested, and the Continuing Lender has agreed, to
convert the outstanding Term Loan under the Credit Agreement into four separate
and distinct term loans. As of the Effective Date, the Term Loan shall be
converted to Term Loan A, Term Loan B, Term Loan C and Term Loan D, all as more
fully described in the Credit Agreement, as amended hereby. Each of Term Loan A,
Term Loan B, Term Loan C and Term Loan D shall be evidenced by a separate
promissory note of the Borrower to each Lender. The Borrower, the Continuing
Lender and the Administrative Agent shall enter into a Splitter Agreement on the
date hereof in connection with the foregoing.
     (b) On the Effective Date, the Borrower shall pay to the Exiting Bank an
amount equal to $10,000,000, together with all accrued and unpaid interest
thereon and any other amounts due to the Exiting Bank under the Credit
Agreement. By its countersignature below, the Continuing Lender hereby consents
to such non-pro rata payment under the Credit Agreement notwithstanding the
provisions thereof.
ARTICLE III
CONDITIONS PRECEDENT TO AMENDMENT
     The Lenders’ agreement herein to amend the Credit Agreement as of the
Amendment Date is subject to the fulfillment to the satisfaction of the Lenders
of the following conditions precedent on or prior to such date:
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



     (a) The Borrower shall have executed and delivered to the Agent a
counterpart of this Amendment, which shall be in form and substance satisfactory
to the Lenders;
     (b) The Borrower shall have executed and delivered to the Continuing Lender
a promissory note evidencing each of Term Loan A, Term Loan B, Term Loan C and
Term Loan D and a Splitter Agreement in connection therewith;
     (c) The Trust and the Subsidiary Guarantors shall have acknowledged and
consented to the provisions of this Amendment;
     (d) The Borrower shall have made the principal, interest and any other
payment required pursuant to this Amendment and PNC Bank, National Association
shall have ceased to be a Lender under the Credit Agreement (and shall have
acknowledged such event to the Agent);
     (e) The Borrower shall have paid to the Administrative Agent, for the
accounts of the Continuing Lender or for its own account, as applicable, the
fees and expenses payable as of the Closing Date in accordance with this
Amendment, the Credit Agreement or any separate fee letter entered into by the
Borrower and the Trust and the Administrative Agent; and
     (f) The Agent and the Majority Lenders shall have executed this Amendment.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     The Borrower and the Guarantor hereby represent and warrant to you as
follows:
     (a) Representations and Warranties. Each of the representations and
warranties made by the Borrower and the Guarantor, as applicable, to the Agent
and the Lenders in the Credit Agreement and other Loan Documents, as applicable,
was true, correct and complete when made and is true, correct and complete on
and as of the date hereof with the same full force and effect as if each of such
representations and warranties had been made by the Borrower and the Guarantor
on the date hereof and in this Amendment, except to the extent that such
representations and warranties relate solely to a prior date.
     (b) No Defaults or Events of Default. No Default or Event of Default exists
on the date hereof, after giving effect to this Amendment, and no condition
exists on the date hereof which would, with notice or the lapse of time, or
both, constitute a Default or an Event of Default under the Credit Agreement.
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



     (c) Binding Effect of Documents. This Amendment has been duly authorized,
executed and delivered to you by the Borrower and the Guarantor and is in full
force and effect as of the date hereof, and the agreements and obligations of
the Borrower and the Guarantor contained herein and therein constitute the
legal, valid and binding obligations of the Borrower and Guarantor enforceable
against the Borrower and Guarantor in accordance with their respective terms.
ARTICLE V
MISCELLANEOUS
     This Amendment may be executed in any number of counterparts, each of which
when executed and delivered shall be deemed an original, but all of which
together shall constitute one instrument. In making proof of this Amendment, it
shall not be necessary to produce or account for more than one counterpart
thereof signed by each of the parties hereto. Except to the extent specifically
amended and supplemented hereby, all of the terms, conditions and the provisions
of the Credit Agreement and each of the other Loan Documents shall otherwise
remain unmodified, and the Credit Agreement and each of the other Loan
Documents, as amended and supplemented by this Amendment, are confirmed as being
in full force and effect, and the Borrower and the Guarantor hereby ratify and
confirm all of its agreements and obligations contained therein, as applicable.
[Remainder of Page Intentionally Left Blank]
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



     If you are in agreement with the foregoing, please sign the form of
acceptance on the enclosed counterpart of this Amendment, whereupon this
Amendment, as so accepted by you, shall become a binding agreement between you
and the undersigned.

            Very truly yours,

FIRST POTOMAC REALTY INVESTMENT LIMITED PARTNERSHIP
      By:   First Potomac Realty Trust,         its sole general partner       
    By:   /s/ Barry H. Bass         Barry H. Bass,        Chief Financial
Officer and
Executive Vice President     

(Signatures continued on next page)
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 3 to Secured Term Loan Agreement]
CONSENT OF TRUST GUARANTOR
     FIRST POTOMAC REALTY TRUST (the “Guarantor”) has guaranteed the Obligations
(as defined in the Guaranty by the Guarantor in favor of the Lenders and the
Agent, dated as of August 7, 2007 (the “Guaranty”). By executing this consent,
the Guarantor hereby absolutely and unconditionally reaffirms to the Agent and
the Lenders that the Guarantor’s Guaranty remains in full force and effect and
that the Obligations (as defined in the Guaranty) include, without limitation,
each of Term Loan A, Term Loan B, Term Loan C and Term Loan D. In addition, the
Guarantor hereby acknowledges and agrees to the terms and conditions of this
Amendment and the Credit Agreement as amended hereby (including, without
limitation, the making of the representations and warranties and the performance
of the covenants applicable to it herein or therein).

            GUARANTOR:

FIRST POTOMAC REALTY TRUST
      By:   /s/ Barry Bass         Barry Bass, Executive Vice President and     
  Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



[Consent to Amendment No. 3 to Secured Term Loan Agreement]
CONSENT OF SUBSIDIARY GUARANTORS
     Each of the Subsidiary Guarantors listed on Annex 3 attached hereto (the
“Subsidiary Guarantors”) has guaranteed the Obligations (as defined in the
Subsidiary Guaranty by the Subsidiary Guarantors in favor of the Lenders and the
Agent, dated as of August 7, 2007 (the “Subsidiary Guaranty”). By executing this
consent, each of the Subsidiary Guarantors hereby absolutely and unconditionally
reaffirms to the Agent and the Lenders that the Subsidiary Guarantor’s
Subsidiary Guaranty remains in full force and effect and that the Obligations
(as defined in the Subsidiary Guaranty) include, without limitation, each of
Term Loan A, Term Loan B, Term Loan C and Term Loan D. In addition, each of the
Subsidiary Guarantors hereby acknowledges and agrees to the terms and conditions
of this Amendment and the Credit Agreement as amended hereby (including, without
limitation, the making of the representations and warranties and the performance
of the covenants applicable to it herein or therein).

            SUBSIDIARY GUARANTORS:

FP AIRPARK AB, LLC       By:   FPR Holdings Limited Partnership         Its Sole
Member      By:   FPR General Partner, LLC         Its General Partner     
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member      By:   First Potomac Realty Trust         Its General Partner       
    By:   /s/ Barry H. Bass         Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer          1434 CROSSWAYS
BOULEVARD I, LLC       By:   First Potomac Realty Investment Limited Partnership
        Its Sole Member      By:   First Potomac Realty Trust         Its
General Partner      By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            1434 CROSSWAYS BOULEVARD II, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          CROSSWAYS ASSOCIATES LLC       By:   Kristina Way
Investments LLC         Its Sole Member      By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP CHESTERFIELD ABEF, LLC       By:   FPR Holdings
Limited Partnership         Its Sole Member      By:   FPR General Partner, LLC
        Its General Partner      By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            FP CHESTERFIELD CDGH, LLC       By:   FPR Holdings Limited
Partnership         Its Sole Member      By:   FPR General Partner, LLC        
Its General Partner      By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  ENTERPRISE CENTER I, LLC       By:   Enterprise Center Manager, LLC        
Its Managing Member      By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  GATEWAY MANASSAS I, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            403 & 405 GLENN DRIVE, LLC       By:   403 & 405 Glenn Drive
Manager, LLC         Its Managing Member      By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP HANOVER C, LLC       By:   FPR Holdings Limited
Partnership         Its Sole Member      By:   FPR General Partner, LLC        
Its General Partner      By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  FP HANOVER D, LLC       By:   FPR Holdings Limited Partnership         Its
Sole Member      By:   FPR General Partner, LLC         Its General Partner     
By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member      By:   First Potomac Realty Trust         Its General Partner       
    By:   /s/ Barry H. Bass       Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            LINDEN I, LLC       By:   Linden I Manager, LLC         Its Managing
Member      By:   First Potomac Realty Investment Limited Partnership        
Its Sole Member      By:   First Potomac Realty Trust         Its General
Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer          FP GUDE,
LLC       By:   FP Gude Manager         Its Managing Member      By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner            By:   /s/
Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer          NEWINGTON TERMINAL ASSOCIATES LLC
      By:   Newington Terminal, LLC         Its Sole Member      By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner            By:   /s/
Barry H. Bass       Name:   Barry H. Bass        Title:   Executive Vice
President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            LANDOVER OWINGS MILLS, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          FP PROSPERITY, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer          PLAZA 500, LLC       By:   First Potomac Realty
Investment Limited Partnership         Its Sole Member      By:   First Potomac
Realty Trust         Its General Partner            By:   /s/ Barry H. Bass    
  Name:   Barry H. Bass        Title:   Executive Vice President and Chief
Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            AP INDIAN CREEK, LLC       By:   FP Indian Creek, LLC         Its
Sole Member      By:   First Potomac Realty Investment Limited Partnership      
  Its Sole Member      By:   First Potomac Realty Trust         Its General
Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass       
Title:   Executive Vice President and Chief Financial Officer          INDIAN
CREEK INVESTORS, LLC       By:   FP Indian Creek, LLC         Its Sole Member   
  By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member      By:   First Potomac Realty Trust         Its General Partner       
    By:   /s/ Barry H. Bass       Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            NORFOLK FIRST LLC       By:   Greenbrier Holding Associates LLC    
    Its Sole Member      By:   Greenbrier/Norfolk Investment LLC         Its
Sole Member      By:   Greenbrier/Norfolk Holding LLC         Its Sole Member   
  By:   First Potomac Realty Investment Limited Partnership         Its Sole
Member      By:   First Potomac Realty Trust         Its General Partner       
      By:   /s/ Barry H. Bass       Name:   Barry H. Bass        Title:  
Executive Vice President and Chief Financial Officer          GTC II FIRST LLC  
    By:   Greenbrier Holding Associates LLC         Its Sole Member      By:  
Greenbrier/Norfolk Investment LLC         Its Sole Member      By:  
Greenbrier/Norfolk Holding LLC         Its Sole Member      By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner            By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            RUMSEY FIRST LLC       By:   First Rumsey LLC         Its Sole
Member      By:   Columbia Holding Associates LLC         Its Sole Member     
By:   Rumsey/Snowden Investment LLC         Its Sole Member      By:  
Rumsey/Snowden Holding LLC         Its Sole Member      By:   First Potomac
Realty Investment Limited Partnership         Its Sole Member      By:   First
Potomac Realty Trust         Its General Partner              By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer          SNOWDEN FIRST LLC       By:   First Snowden LLC
        Its Sole Member      By:   Columbia Holding Associates LLC         Its
Sole Member      By:   Rumsey/Snowden Investment LLC         Its Sole Member   
  By:   Rumsey/Snowden Holding LLC         Its Sole Member      By:   First
Potomac Realty Investment Limited Partnership         Its Sole Member      By:  
First Potomac Realty Trust         Its General Partner        By:   /s/ Barry H.
Bass       Name:   Barry H. Bass        Title:   Executive Vice President and
Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



            AQUIA ONE, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  FP VAN BUREN, LLC       By:   First Potomac Realty Investment Limited
Partnership         Its Sole Member      By:   First Potomac Realty Trust      
  Its General Partner            By:   /s/ Barry H. Bass       Name:   Barry H.
Bass        Title:   Executive Vice President and Chief Financial Officer       
  ACP EAST, LLC       By:   First Potomac Realty Investment Limited Partnership
        Its Sole Member      By:   First Potomac Realty Trust         Its
General Partner            By:   /s/ Barry H. Bass       Name:   Barry H. Bass 
      Title:   Executive Vice President and Chief Financial Officer     

Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



ACCEPTED AND AGREED AS OF DECEMBER 29, 2009:

            KEYBANK NATIONAL ASSOCIATION,
Individually and as Administrative Agent
      By:   /s/ John Scott         Name:   John Scott        Title:   Vice
President     

(End of signatures)
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 1
Exhibit C
Compliance Certificate

 



--------------------------------------------------------------------------------



 



ANNEX 2
Schedule 7.1(b)
Capitalization
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 



--------------------------------------------------------------------------------



 



ANNEX 3
Schedule 7.19
Subsidiaries
Signature Page to Amendment No. 3 to Secured Term Loan Agreement

 